UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q/A (Amendment No. 1) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, 2010 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number 001-31668 INTEGRATED BIOPHARMA, INC. (Exact name of registrant, as specified in its charter) Delaware 22-2407475 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 225 Long Ave., Hillside, New Jersey 07205 (Address of principal executive offices) (Zip Code) (888) 319-6962 (Registrant's telephone number, including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyx Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo x Applicable only to Corporate Issuers: The number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date: Class Outstanding at May 19, 2010 Common Stock, $0.002 par value 20,519,342 Shares Explanatory Statement This Amendment No. 1 amends Integrated BioPharma, Inc.'s Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 which was filed with the Securites and Exchange Commission on May 19, 2010. The Company is filing this Amendment No. 1 to correct a typographical error found in the Signature page to the original filing. Accordingly, the Signature page has been amended to reflect a correction of the typographical error. This Amendment No. 1 does not include the entire Form 10-Q except as described in this explanatory note. This Amendment No. 1 does not amend any other information set forth in the original filing. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTEGRATED BIOPHARMA, INC. Date: May 19, 2010 By: /s/ E Gerald Kay E. Gerald Kay, President and Chief Executive Officer Date: May 19, 2010 By: /s/ Dina L. Masi Dina L. Masi, Chief Financial Officer & Senior Vice
